DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s claims require updating biometric information using a threshold score and genuine score wherein storing the acquired biometric information used for the user authentication as imposter biometric information based on a determination that the acquired biometric information does not belong to the genuine user, and wherein the generated biometric authentication model is further updated based on another additional genuine score determined from the imposter biometric information when a same imposter biometric information is repeatedly stored for a preset number of times or more. The references of record – Irie and Schwartz teach updating biometric information but do not teach storing the acquired biometric information used for the user authentication as imposter biometric information based on a determination that the acquired biometric information does not belong to the genuine user, and wherein the generated biometric authentication model is further updated based on another additional genuine score determined from the imposter biometric information when a same imposter biometric information is repeatedly stored for a preset number of times or more.


Claims 1 – 4 and 7-11 are allowed.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 1/4/2022.
The application has been amended as follows: 

1. (Currently amended) An electronic device performing complex biometric authentication, the electronic device comprising:
a sensor unit including at least one sensor configured to detect biometric information; and
a controller configured to:
determine a genuine score based on the detected biometric information, 
generate, during user registration, a biometric authentication model for determining an authentication threshold score based on the determined genuine score, 
perform user authentication based on feature points acquired from the detected biometric information and the generated biometric authentication model, 
based on a determination that the performed user authentication is successful, 
control an operation of the electronic device, 
determine whether a user corresponding to the biometric information used for the user authentication is the genuine user based on checking whether a matching score determined from the biometric information used for the user authentication is within a preset level from the authentication threshold score, and 
update the biometric authentication model based on the genuine score determined from the biometric information used for the user authentication according to the determination result of whether the user corresponding to the biometric information used for the user authentication is the genuine user, and 
based on a determination that the performed user authentication is unsuccessful, 
determine an additional genuine score based on an acquired biometric information for user authentication which has failed for the performed user authentication based on a determination that the acquired biometric information used in the performed user authentication is biometric information acquired from a genuine user, 
wherein the generated biometric authentication model is updated based on the determined additional genuine score, wherein the controller is further configured to:
store the acquired biometric information used for the user authentication as imposter biometric information based on a determination that the acquired biometric information does not belong to the genuine user, and wherein the generated biometric authentication model is further updated based on another additional genuine score determined from the imposter biometric information when a same imposter biometric information is repeatedly stored for a preset number of times or more.


5-6. (Cancelled) 


8. (Currently amended) A control method of an electronic device performing complex biometric authentication, the control method comprising:
acquiring biometric information for user registration;
determining a genuine score based on the acquired biometric information; 
generating, during user registration, a biometric authentication model for determining an authentication threshold score based on the determined genuine score;
acquiring biometric information for user authentication from a user; 

based on a determination that the performed user authentication is successful, 
control an operation of the electronic device, 
determine whether a user corresponding to the biometric information used for the user authentication is the genuine user based on checking whether a matching score determined from the biometric information used for the user authentication is within a preset level from the authentication threshold score, and 
update the biometric authentication model based on the genuine score determined from the biometric information used for the user authentication according to the determination result of whether the user corresponding to the biometric information used for the user authentication is the genuine user;
based on a determination that the performed user authentication is unsuccessful,
determining an additional genuine score based on the acquired biometric information from user authentication which has failed for the performed user authentication based on a determination that the biometric information used in performing the user authentication is biometric information acquired from a genuine user, wherein the generated biometric authentication model is updated based on the determined additional genuine score; and
storing the acquired biometric information used for the user authentication as imposter biometric information based on a determination that the acquired biometric information does not belong to the genuine user, and wherein the generated biometric authentication model is further updated based on another additional genuine score determined from the imposter biometric information when a same imposter biometric information is repeatedly stored for a preset number of times or more.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.